Citation Nr: 1017403	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  06-36 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint dysfunction.

2.  Entitlement to service connection for 
fibromyalgia/myofascial pain syndrome.  

3.  Entitlement to a compensable evaluation for 
rhinitis/sinusitis for the period prior to August 9, 2005, 
and to a rating higher than 10 percent for 
rhinitis/sinusitis, from August 9, 2005, forward, on appeal 
from the initial determination.  

4.  Entitlement to a compensable evaluation for hemorrhoids 
for the period prior to August 9, 2005 and to a rating higher 
than 10 percent for the period from August 9, 2005, forward, 
on appeal from the initial determination.  

5.  Entitlement to a compensable evaluation for scars 
resulting from treatment for service connected breast cancer, 
status post bilateral mastectomy with implants, for the 
period prior to August 9, 2005, and to a rating higher than 
10 percent from August 9, 2005, forward; on appeal from the 
initial determination.  

6.  Entitlement to a compensable evaluation for 
gastroesophageal reflux disease (GERD), on appeal from the 
initial determination.  

7.  Entitlement to a compensable evaluation for left big toe 
bunion, also hallux valgus left big toe.  

8.  Entitlement to a compensable evaluation right big toe 
bunion, also hallux valgus right big toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and April 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia.  In the December 2004 decision, 
the RO granted service connection for recurring rhinitis and 
sinusitis and assigned a noncompensable evaluation.  The 
remainder of the issues on appeal arose from the April 2006 
decision.  

In October 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In the INTRODUCTION of the January 2008 REMAND, the Board 
stated as follows:  

During the October 2007 hearing, and in a 
letter submitted in July 2007, the 
veteran indicated that she wished to file 
a claim for osteopenia as secondary to 
tamoxifen treatment, chemotherapy, and 
hysterectomy.  See e.g. Hearing 
transcript at 8.  This is referred to the 
RO for appropriate action.  

A review of the claims file fails to show that, more than two 
years after the document containing that statement was 
issued, any action has been taken on the referral of a claim 
for service connection for osteopenia.  Hence, again, the 
Board refers to the RO, or the AMC as the case may be, a 
claim for service connection for osteopenia.  

At the outset, the Board notes that the Veteran's service 
records show her to be a medical doctor.  To avoid confusion, 
the Board refers to the Veteran throughout this decision and 
remand as "the Veteran" and practitioners who have treated 
or examined her, as "physician", "examiner", or "Dr."  

The issues of entitlement to service connection for 
temporomandibular joint dysfunction and for a higher rating 
for rhinitis/sinusitis are addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran currently has fibromyalgia which had onset 
during active service.  

2.  Prior to August 9, 2005, the Veteran's hemorrhoids were 
not large or thrombotic, did not result in anemia, did not 
result in persistent bleeding, did not result in fissures, 
and did not resulted in constant impairment of sphincter 
control or even occasional moderate leakage.  

3.  Since August 9, 2005 the Veteran's hemorrhoids have not 
been both large or thrombotic with excessive redundant tissue 
and irreducible; have not resulted in persistent bleeding, 
have not resulted in anemia, have not resulted in fissures, 
and have not resulted in constant impairment of sphincter 
control or even occasional moderate leakage.  

4.  The Veteran has at least one painful scar related to her 
breast cancer since separation from active service.  

5.  The Veteran filed her claim for service connection for 
residuals of breast cancer prior to separation from active 
service on August 31, 2004.  

6.  Since June 2008 the Veteran has had three painful service 
connected scars related to her breast cancer.  

7.  The Veteran's GERD results in regurgitation and dysphagia 
but does not result in persistent epigastric distress with 
pyrosis, productive of considerable impairment of health.  

8.  Prior to April 6, 2007, the Veteran had not undergone 
resection of the metatarsal head of the left big toe, her 
hallux valgus of the left big toe was not so severe as to be 
equivalent to amputation of the toe, and her left big toe 
bunion, with hallux valgus left big toe was not analogous to 
a moderate foot injury.  

9.  On April 6, 2007 the Veteran underwent resection of the 
metatarsal head of the left big toe; and since April 6, 2007 
the Veteran's left big toe bunion, with hallux valgus left 
big toe has not been analogous to a moderately severe foot 
injury.  

10.  Prior to April 6, 2007, the Veteran had not undergone 
resection of the metatarsal head of the right big toe, her 
hallux valgus of the right big toe was not so severe as to be 
equivalent to amputation of the toe, and her right big toe 
bunion, with hallux valgus right big toe was not analogous to 
a moderate foot injury.  

11.  On April 6, 2007 the Veteran underwent resection of the 
metatarsal head of the right big toe; and since April 6, 2007 
the Veteran's right big toe bunion, with hallux valgus right 
big toe has not been analogous to a moderately severe foot 
injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.  Prior to August 9, 2005, the criteria for a compensable 
evaluation for hemorrhoids were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.114 
Diagnostic Codes 7332, 7336 (2009).  

3.  From August 9, 2005, forward, the criteria for a rating 
higher than 10 percent disabling for hemorrhoids have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.114 Diagnostic Codes 7332, 7336 (2009).  

4.  The criteria have been met for an effective date of 
September 1, 2004 for a 10 percent disability rating for 
scars resulting from treatment for service connected breast 
cancer, status post bilateral mastectomy with implants,.  38 
U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  

5.  From October 23, 2008, forward, the criteria for a 20 
percent disability rating, but no higher; have been met for 
scars resulting from treatment for service connected breast 
cancer, status post bilateral mastectomy with implants.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.118 Diagnostic Codes 7801-7805 (2009).  

6.  The criteria for a 10 percent disability rating, but no 
higher; have been met for GERD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.114 Diagnostic Code 7346 
(2009).  

7.  Prior to April 6, 2007, the criteria for a compensable 
evaluation for left big toe bunion, with hallux valgus left 
big toe were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.71a Diagnostic Codes 5280, 5284 
(2009).  

8.  From April 6, 2007 forward, the criteria for a 10 percent 
disability rating, but no higher, have been met for left big 
toe bunion, with hallux valgus left big toe.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.71a 
Diagnostic Codes 5280, 5284 (2009).  

9.  Prior to April 6, 2007, the criteria for a compensable 
evaluation for right big toe bunion, with hallux valgus right 
big toe were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.71a Diagnostic Codes 5280, 5284 
(2009).  

10.  From April 6, 2007 forward, the criteria for a 10 
percent disability rating, but no higher, have been met, for 
right big toe bunion, with hallux valgus right big toe.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.71a Diagnostic Codes 5280, 5284 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims that are the subject of the instant adjudication 
by the Board were remanded to the RO via the AMC for 
additional development in January 2008.  As the requested 
development was properly completed, the Board will proceed 
with this adjudication.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).  "To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement."  Holton v. 
Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In January 2006, the Veteran filed a claim for service 
connection for myofascial pain syndrome/fibromyalgia.  During 
a February 2006 examination, provided by VA through QTC 
Medical Services, the Veteran reported that she has suffered 
from this condition since 2003.  

In her January 2006 Notice of Disagreement, the Veteran 
reported that fibromyalgia started and was triggered by 
traumatic events related to her diagnosis of breast cancer 
and treatment for that disease.  

Service treatment notes document that the Veteran underwent 
surgical and chemotherapy treatment for breast cancer in 
2002-2003.  Notes from March 2003 document that she suffered 
symptoms from treatment for that disease with Tamoxifen.  

In February 2006 the Veteran underwent an examination 
provided to her by VA through QTC Medical Services.  She 
described her condition as fibromyalgia consisting of easy 
fatigue, headache, sleep disturbance, stiffness in the 
morning, anxiety, depression, hot flashes and sweating more 
than two third of the time per year.  She reported that these 
symptoms were precipitated by emotional stress, drastic 
change in temperature, extreme cold, extreme heat, and 
overexertion.  She reported that she felt fatigued all of the 
time.  

Physical examination yielded a diagnosis of fibromyalgia; the 
examiner essentially repeated what the Veteran had told him 
as far as symptoms and included objective examination 
findings of "muscular tender points."  

In June 2008 the Veteran underwent a VA examination.  The 
examiner reviewed the service treatment records and stated 
that the records provided no objective documentation of 
fibromyalgia.  He noted her medical history including her 
report that she described pain as trigger points in the 
trapezium muscles.  She reported her belief that the pain was 
precipitated by stress from advancement in rank.  She also 
reported that the pain in her trapezium muscles increased 
when she learned of the diagnosis of breast cancer in 2002.  
The Veteran reported that following chemotherapy treatment 
she developed pain distinct from the earlier pain and 
reported receiving trigger point botox injections as 
treatment.  She also reported trigger points in the buttocks 
and posterior thighs which she stated improved with Paxil.  

Physical examination revealed tense trapezium muscles and 
trigger points in the area between the scapular spines and 
the vertebral spines which the physician stated involving the 
trapezoid muscle.  She also was found to have trigger points 
in the buttocks and mid posterior thighs.  

The examiner diagnosed fibromyalgia "at least as likely 
beginning in the military but unfortunately undocumented 
because of the veteran's self treatment and self diagnosis."  
He also opined that the fibromyalgia worsened due to the 
stress of the military including advancement in rank and 
diagnosis of and treatment for breast cancer.  

Service connection is warranted for fibromyalgia.  The 
Veteran, who is a physician, diagnosed fibromyalgia as having 
onset during service.  She is competent to render such 
diagnosis and the record does not indicate that she is other 
than credible with regard to this matter.  The Board knows of 
no rule that the Veteran must have reported the symptoms 
during service in order to establish onset of symptoms during 
service.  Here, she has provided credible evidence that she 
had the symptoms described during and since service.  Her 
medical opinion, as well as the examiner's, establishes that 
she currently has fibromyalgia and that her current 
fibromyalgia had onset during service.  Hence, service 
connection must be granted for fibromyalgia.  

Increased ratings -Schedular

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered whether separate ratings are warranted 
based on facts found for separate periods of time on appeal, 
a process known as "staging the ratings."  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2008).  

Hemorrhoids

A DD 214 is of record showing that the Veteran was separated 
from active service on August 31, 2004.  On August 9, 2005, 
the RO received her claim for service connection for 
disability resulting from hemorrhoids.  In April 2006 the RO 
granted service connection for hemorrhoids and assigned a 
noncompensable rating, effective September 1, 2004, the day 
after the date that she was separated from active service.  
The Veteran timely appealed that rating.  In an April 2009 
rating decision the AMC granted a 10 percent rating for this 
disability, assigning an effective date of August 9, 2005.  
The AMC explained its choice of an effective date as the date 
of a VA examination documenting the level of disability.  

The Board has reviewed the claims file but finds no 
examination of any sort, for hemorrhoids or otherwise, dated 
August 9, 2005.  However, as explained below, examination 
conducted in 2006 showed that disability from the Veteran's 
hemorrhoids did not meet the schedular criteria for a 
compensable rating, thus rendering meaningless any error on 
the AMC's part as to an August 9, 2005 examination.  

Mild or moderate internal or external hemorrhoids are 
assigned a noncompensable rating.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  Large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences, are rated 10 percent disabling.  Id.  
Hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures, are rated 20 percent disabling.  
Id.  

Also considered by the Board are ratings for impairment of 
sphincter control with regard to the rectum and anus.  Healed 
or slight impairment of sphincter control, without leakage, 
is rated as noncompensable.  38 C.F.R. § 4.114, Diagnostic 
Code 7332.  Constant slight impairment of sphincter control, 
or occasional moderate leakage, is rated 10 percent 
disabling.  Id.  Impairment of sphincter control with 
occasional involuntary bowel movements, necessitating wearing 
of pad, is rated 30 percent disabling.  Id.  Impairment of 
sphincter control resulting in extensive leakage and fairly 
frequent involuntary bowel movements are rated 60 percent 
disabling.  Id.  Complete loss of sphincter control is rated 
100 percent disabling.  Id.

The first evidence going to these rating criteria is the 
report of QTC Medical Services examination in February 2006 
documenting that the Veteran had a small hemorrhoid that was 
not reducible.  There was no evidence of bleeding, 
thrombosis, significant anemia, or malnutrition.  This report 
therefore is evidence against assigning a compensable rating 
for hemorrhoids.  

Medical history taken during the June 2008 VA examination 
included the Veteran's report that her last blood work showed 
no anemia.  She reported that she had no diarrhea and no 
involuntary bowel movements but that she did have fecal 
leakage requiring her to clean herself frequently with baby 
wipes, especially after bowel movements.  She does not wear a 
pad.  She reported bleeding once per month as noted on toilet 
tissue, that she has not had thrombosis of hemorrhoids since 
discharge from the military.  She had not had a history of 
rectal bleeding, anal infection, or fistula in ano.  As to 
the pain on bowel movement she reported that this was at a 
level 5 out of a possible 10 but was reduced to level 3 out 
of 10 by self reducing her hemorrhoids.  

Physical examination revealed evidence of fecal leakage on 
the skin.  Digital rectal examination revealed internal 
hemorrhoids.  There were no fissures but there was 
excoriation of the left lateral internal external 
hemorrhoidal group.  There was no full rectal prolapse but 
there was prolapse of the internal and external hemorrhoids 
groups circumferentially.  There was no evidence of bleeding 
and no signs of anemia.  The examiner stated that there was 
markedly redundant tissue.  

The examiner diagnosed large protruding, reducible, 
circumferential internal and external hemorrhoids with beefy 
red excoriation of the anoderm of the left lateral group.  He 
stated that the Veteran's hemorrhoids are large, not 
thrombotic, not irreducible, and that there was excessive 
redundant tissue.  

The 10 percent rating for hemorrhoids requires that the 
hemorrhoids be large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
"Large or thrombotic" are disjunctive criterion but are 
conjunctive when considered with the remaining criteria.  
Although the examiner in 2006 stated that the Veteran's 
hemorrhoid was not reducible, he also found no thrombosis and 
stated that the hemorrhoid was small.  The examiner in 2008 
found the Veteran to have large hemorrhoids with excessive 
redundant tissue but he also found that the hemorrhoids were 
not irreducible.  The Veteran indicated that pain was 
lessened by self reduction of her hemorrhoids.  The 
examination also revealed no bleeding and the Veteran's 
description of bleeding could not be described as persistent.  
She has not been anemic and fissures have never been found.  
Hence, all evidence of record is against assigning ratings 
higher than have already been assigned under Diagnostic Code 
7336.  

Similarly, her description of having to clean herself 
frequently with baby wipes, particularly after bowel 
movements, is not a description of constant impairment of 
sphincter control or occasional moderate leakage.  The 
evidence of record, overall, is against assigning a 
compensable rating under the criteria found at Diagnostic 
Code 7336.  Therefore, the appeal as to the ratings assigned 
for hemorrhoids must be denied.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  

Scars

In March 2004, prior to her release from active service, the 
Veteran filed a claim for VA disability benefits for breast 
cancer.  Service connection was granted in the December 2004 
rating decision for breast cancer, status post bilateral 
mastectomy with implants.  In March 2005, the Veteran filed a 
notice of disagreement with that decision, indicating that 
she had tender scars.  In an April 2006 rating decision, the 
RO granted a noncompensable evaluation for scars residual of 
a double mastectomy and for scar, right arm, residual of 
chemotherapy.  The Veteran filed a timely appeal of those 
noncompensable ratings in June 2006.  

In an April 2009 rating decision, the AMC assigned a 10 
percent rating for scars resulting from treatment for service 
connected breast cancer, status post-bilateral mastectomy 
with implants.  The AMC assigned an effective date for this 
disability rating of August 9, 2005; explaining this date as 
the date of the Veteran's claim.  

The date of the Veteran's claim was not August 9, 2005.  It 
was March 2004.  August 9, 2005 was the date that she 
disagreed with the initial adjudication of her claim.  Her 
claim in March 2004 was for "breast cancer."  This claim, 
of course, included all disability resulting from her 
inservice breast cancer.  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of the 
veteran's discharge or release if application therfor is 
received within one year from such date of discharge or 
release.  38 U.S.C.A. § 5110(b)(1); 3.400(b)(2) (2009).  

As explained by the Board in the discussion which follows, a 
10 percent rating is warranted for a painful scar or scars 
based on the earliest evidence of record and the Veteran's 
statements and actions indicate to the Board that she has had 
at least one painful scar since prior to separation from 
active service.  Hence, the grant of 10 percent for painful 
scars is warranted from the day following separation from 
active service.  In this case, that date is September 1, 
2004.  

The Board now turns to the law and evidence pertinent to the 
ratings assigned for her scars.  

During the course of the Veteran's appeal, VA revised the 
rating criteria for evaluating scars, effective October 23, 
2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Generally, 
where the rating assigned is on appeal and the rating 
criteria have been amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).

At the time the Veteran filed her claim, scars of other than 
the head, face, or neck that are deep or that cause limited 
motion were rated 10 percent disabling if involving an area 
or areas exceeding 6 square inches (39 sq. cm.); 20 percent 
disabling if involving an area or areas exceeding 12 square 
inches (77 sq. cm.); 30 percent disabling if involving an 
area or areas exceeding 72 square inches (465 sq. cm.); and 
40 percent disabling if involving an area or areas exceeding 
144 square inches (929 sq.cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007).  Note (2) to Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  Id.  

At the time the Veteran filed her claim, superficial scars of 
other than the head, face or neck, which did not cause 
limited motion, were 10 percent rating of areas or areas of 
144 square inches or greater, or painful on examination, or 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7802, 7803, 
7804 (2007).  

Effective in October 2008, deep nonlinear scars of other than 
the head, face, or neck are rated 10 percent disabling if 
involving an area or areas at least 6 square inches (39 sq. 
cm.) but less than 12 square inches (77 sq. cm.); 20 percent 
disabling if involving an area or areas at least  12 square 
inches (77 sq. cm.) but less than 72 square inches (456 sq. 
cm.); 30 percent disabling if involving an area or areas at 
least 72 square inches (465 sq. cm.) but less than 144 square 
inches (929 sq. cm.); and 40 percent disabling if involving 
an area or areas of 144 square inches (929 sq.cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2009). 

Note (2) was added under Diagnostic Code 7801, providing that 
if multiple qualifying scars are present, or if a single 
qualifying scar affects more than one extremity, or a single 
qualifying scar affects one or more extremities and either 
the anterior portion or posterior portion of the trunk, or 
both, or a single qualifying scar affects both the anterior 
portion and the posterior portion of the trunk, assign a 
separate evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the total 
area of the qualifying scars that affect the anterior portion 
of the trunk, and assign a separate evaluation based on the 
total area of the qualifying scars that affect the posterior 
portion of the trunk. The midaxillary line on each side 
separates the anterior and posterior portions of the trunk.  
Combine the separate evaluations under § 4.25.  Qualifying 
scars are scars that are nonlinear, deep, and are not located 
on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2009).  

Diagnostic Code 7803 was removed from the schedule and the 
criteria previously found under that code was incorporated 
into the revised Diagnostic Code 7804.  

Under the revised Diagnostic Code 7804, one or two scars that 
are unstable or painful warrant a 10 percent evaluation; 
three or four scars that are unstable or painful warrant a 20 
percent evaluation; five or more scars that are unstable or 
painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118 
(2009).  Note (2) for that code provides that if one or more 
scars are both unstable and painful, add 10 percent to the 
evaluation that is based on the total number of unstable or 
painful scars.  Note (3) under that provides that scars 
evaluated under diagnostic codes 7800, 7801, 7802, or 7805 
may also receive an evaluation under diagnostic code 7803, 
when applicable.  

The revised Diagnostic Code 7805 provides that other scars 
(including linear scars) and other effects of scars evaluated 
under diagnostic codes 7800, 7801, 7802, and 7804 require the 
evaluation of any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.  38 C.F.R. § 4.118 (2009)

During the February 2006 examination the Veteran was found to 
have a scar of the right upper arm that was 3.5 cm. long and 
"0" cm. wide.  This was sensitive.  There were three scars 
from the left breast surgery, one 28 cm., the others 2 cm. 
each; all were linear.  There were three scars form the right 
breast surgery, one 23 cm. the others 2 cm. each; all were 
linear.  After describing the scars of the Veteran's torso, 
the examiner included a sentence stating that there was no 
tenderness, adherence, tissue loss, ulceration, or 
instability.  There is reasonable doubt as to whether the 
examiner intended that the lack of tenderness be applied to 
all scars or just to the torso scars.  The Board resolves 
this doubt in favor of the Veteran and finds that only the 
torso scars were found to be non-tender at the time of the 
examination.  The report provides no information as to 
whether the scar of the Veteran's arm was unstable but all 
other evidence tends to show that none of her scars have ever 
been unstable.  

The examiner's statement that the scar of the right upper arm 
was sensitive is not particularly clear.  A reasonable 
interpretation of the word "sensitive" is "painful on 
examination."  

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that the scar of the Veteran's right upper arm was 
painful on examination and therefore a 10 percent rating is 
warranted for that scar.  

As to the scars of the Veteran's torso, the examiner 
indicated that there was no tenderness and that the scars 
were stable.  The scars affect an area less than 6 square 
inches.  Hence, this examination provides evidence against 
assigning a compensable rating for scars of the Veteran's 
torso resulting from her bilateral mastectomy.  

During the June 2008 examination, the Veteran provided a 
medical history of reported aching due to fixation of the 
scar to her left pectoral muscles.  She reported that 
elevating her left arm results in a pain and that she 
experienced pain while typing.  She also reported that she 
has constant ache at the point of a depression in the right 
subclavicular region, with shooting pain along the right 
second intercostal nerve.  The examiner stated that the area 
she was referring to was an area of atrophy of the origin of 
the pectoralis major muscle.  Pain on the right did not 
impair function.  

Physical examination revealed a 21 cm. long by 0.5 cm. wide 
stable deep mastectomy scar on the left with fixation to the 
pectoral muscle.  This resulted in limitation of motion of 
the left shoulder to 120 degrees of forward flexion or 
abduction.  

As to the right mastectomy scar, the Veteran reported pain at 
the indentation in the origin of the pectoral muscle, with 
shooting pain upon pressure.  Physical examination revealed a 
23 cm. by 0.5 cm. scar of the right chest, a 2 cm. wide by 1 
cm. deep indentation just inferior to the medial clavicle, 
this indentation increased to 3 cm. with palpation and 
resulted in shooting pain.  The examiner stated that the scar 
itself was not painful.  Rather, the pain is on palpation of 
the indentation in the medial region of the second rib.  
There was no adherence to underlying tissue and the scar was 
stable.  The scar was superficial in that it was not fixed to 
underlying muscle but the scar is deep in that there has been 
atrophy of a portion of the pectoral muscle exposing the most 
medial branch of the right second intercostal nerve.  This 
scar did not result in limitation of motion.  

The examiner diagnosed right simple mastectomy and sentinel 
lymph node biopsy scar, causing atrophy of the origin of the 
right pectoralis major muscle at the level of the second rib, 
and resulting intercostal nerve neuritis.  

Diagnostic Codes 7801 and 7802 are not for application 
because the areas of the Veteran's service connected scars 
sum to less than 39 sq. cm.  None of the scars are unstable 
so Diagnostic Code 7803 is not for application.  

As to the limitation of motion of the Veteran's left 
shoulder, resulting from the mastectomy scar, the Board has 
considered the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 which provides for a 20 percent rating 
for limitation of the arm at shoulder level and either or 20 
or 30 percent rating for limitation of the arm to 25 degrees 
from the side (depending on whether it is the major or minor 
side).  Here, the motion becomes painful at 120 degrees, 
which is above shoulder level.  Hence a compensable rating is 
not available for limitation of function of the affected part 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Given these findings of neuritis and muscle atrophy, the 
Board has considered whether application of criteria for 
muscle injuries or neurological disability would be more 
appropriate to rate the disability resulting from the 
Veteran's right mastectomy scar.  There are no neurological 
criteria addressing the intercostal nerve.  The atrophy of 
the pectoral muscle could not be considered more than a 
slight muscle injury and would therefore be noncompensable 
under 38 C.F.R. § 4.73, Diagnostic Code 5303, which addresses 
the pectoral muscle.  

Although the scars of the Veteran's torso may not be 
themselves painful it is the scars that result in her pain on 
both sides.  She clearly has disability due to each of her 
scars of the torso.  Whether it is the scar itself that is 
painful or the pain is of another structure but caused by the 
scar is, to the Board, a distinction without a difference.  
The Board considers pain on the left and right, whether due 
to motion or to neuritis, caused by each scar to be 
appropriately rated by analogy under Diagnostic Code 7804 for 
painful scars.  

The Board finds that separate ratings are not warranted under 
the version of Diagnostic Code 7804 in place prior to the 
revision effective October 23, 2008.  Prior to the revision, 
only Diagnostic Code 7802 provided that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 (2009).  See Note (1) to Diagnostic Code 7802.  There is 
no such notation under Diagnostic Code 7804.  Omission of 
this note under Diagnostic Code 7804, when it was 
specifically included under another code, strongly implies 
that it was not intended to apply to any other code.

Under general principles of statutory construction, an 
omission from an express statutory list is deemed excluded 
from its coverage.  See Norman J. Singer, Sutherland 
Statutory Construction § 47.23 (5th ed. 1992) ("The force of 
the maxim [expression unius est exclusio alterius] is 
strengthened where a thing is provided in part of the statute 
[or regulation] and omitted in another").  Moreover, a 
general presumption that multiple scars are to be rated 
separately would render superfluous the note under Diagnostic 
Code 7802.  The version of Diagnostic Code 7804 in effect 
prior to October 23, 2008 refers to scars (plural).  It is 
therefore apparent that multiple scars are contemplated.  

Hence, whether the Veteran had pain only of her right arm 
scar or of her right arm scar and torso scars does not matter 
as far as the rating to be assigned prior to October 23, 
2008.  That rating is 10 percent whether for one painful scar 
or three painful scars.  

As of October 23, 2008 Diagnostic Code 7804 provides that 
three or more painful scars are to be rated as 20 percent 
disabling.  

The evidence just discussed establishes that a rating of 10 
percent disabling, but no higher, is warranted for the 
Veteran's painful scar or scars prior to October 23, 2008.  
As noted above, that rating is warranted from September 1, 
2004.  From October 23, 2008, forward, a rating of 20 
percent, but no higher, is warranted for the Veteran's three 
painful scars.  To this extent the appeal must be granted.  
The evidence as to higher schedular ratings is not so evenly 
balanced as to warrant application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

GERD

Service connection was established for GERD in the April 2006 
rating decision and the RO assigned a noncompensable rating 
effective February 1, 2006, the date of claim.  

There is no diagnostic code specific to GERD.  The RO has 
rated the Veteran's GERD under 38 C.F.R. § 4.114 Diagnostic 
Code 7346, which provides criteria for rating hiatal hernia.  
There are no other appropriate schedular criteria.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346 a 60 percent 
rating is assigned where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  Id.  A 30 percent rating is 
assigned for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Id.  A 10 percent rating 
is assigned when the disease exhibits two or more of the 
symptoms for the 30 percent evaluation of less severity.  Id.  

The first evidence that provides information to which the 
schedular criteria can be applied is the February 2008 VA 
examination report.  A medical history section includes that 
the Veteran has dysphagia even with medication (Nexium and 
Zantac), occurring at least once per month.  She reported 
that if she does not take medication then she also suffers 
from pyrosis, epigastric pain, and substernal pain.  This 
section lists that she also has sever reflux regurgitation 
but does not have hematemesis, melena, nausea, or vomiting.  

Physical examination revealed a good state of health.  She 
has not had any weight loss but rather has gained 108 pounds 
from the time of her chemotherapy to the date of the 
examination.  There were no signs of anemia.  After reviewing 
the result of a January 2008 diagnostic test, the examiner 
stated that there was no endoscopic evidence of esophagitis, 
which he stated indicated effective treatment.  He also 
stated that such treatment may not relieve all 
symptomatology.  

The examiner stated that if the Veteran takes her medication 
her symptoms can be described as persistently recurrent, 
including dysphagia and regurgitation.  If she does not take 
the medication, her symptoms are productive of considerable 
impairment of health due to pain.  The examiner summed up his 
report by stating that her GERD results in pain once a month 
even on medication but does not result in material weight 
loss, hematemesis, melena, or moderate anemia.  

This examination report is evidence that the Veteran has two 
of the symptoms listed in the criteria for a 30 percent 
rating.  She does not have pyrosis unless she does not take 
her medication.  However, as there is no indication that she 
does not take her medication it cannot be said that she has 
persistently recurring pyrosis or that her symptoms are 
productive of considerable impairment of health.  The 
evidence therefore shows that her GERD does not approximate 
the criteria for a 30 percent rating.  

The Veteran does have two of the symptoms listed for the 30 
percent rating; regurgitation and dysphagia, of lesser 
severity than that indicated in the criteria for the 30 
percent rating, and such symptoms are present with or without 
medication.  Hence, the Board finds that a 10 percent rating, 
but no higher, is warranted for the Veteran's GERD, under 
Diagnostic Code 7346.  To that extent, her appeal is granted.  

As to a rating higher than 10 percent, the evidence is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  


Toe disabilities

Service connection was established for bunions and hallux 
valgus of both big toes in the December 2004 rating decision 
and the RO assigned noncompensable ratings effective in 
September 2004.  In June 2006 she requested an increased 
rating.  

Unilateral hallux valgus is rated 10 percent if operated with 
resection of the metatarsal head or if it the hallux valgus 
is severe to the extent that it is equivalent to amputation 
of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  
Also considered by the Board, for rating by analogy as far as 
her bunions are concerned, the criteria found at Diagnostic 
Code 5284 for other foot injuries.  Under those criteria a 
moderate foot injury is assigned a 10 percent rating, a 
moderately severe foot injury is assigned a 20 percent 
rating, and a severe foot injury is assigned a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

The Veteran underwent a relevant VA examination in February 
2007.  A medical history indicates that the Veteran had not 
had any surgery of either foot.  She reported symptoms, 
particularly of her arches, exacerbated by walking or 
standing.  There was objective evidence of painful motion and 
tenderness on palpation of both feet, described as of the 
entire foot.  This however, is not evidence of disability 
resulting from her service connected condition.  Indeed, she 
indicated that her pain was particularly of the arches.  
Examination showed that she was unable to dorsiflex the first 
metatarso-phalangeal joint of each foot.  X-rays showed 
moderate hallux valgus and hypertrophic changes of the medal 
aspect of the distal metatarsal head of each foot.  There was 
no evidence of arthritis, old or recent trauma, or focal bony 
abnormality.  An impression of the x-rays was moderate hallux 
valgus and bunion formation, otherwise negative.  The 
examiner diagnosed the same.  

This examination report is evidence against assigning a 
compensable rating for either foot under any applicable 
criteria.  The report does not paint a disability picture of 
such severe hallux valgus as to be equivalent to the loss of 
either big toe.  She had not had resection of the metatarsal 
head of either big toe.  Nor can the report be construed as 
showing that she has disability analogous to a moderate foot 
injury.  

Treatment records from Jacksonville Florida Naval Hospital 
document that the Veteran underwent a bilateral bunionectomy 
in April 2007.  The report includes discussion of resection 
on both the left and right foot.  A July 2007 radiology 
report characterizes the surgery as surgical resection of 
metatarsal head of both big toes.  

The operation and radiology reports are evidence that the 
Veteran has had resection of the metatarsal head of both big 
toes.  This meets the criteria for a 10 percent rating for 
hallux valgus on the left and a 10 percent rating for hallux 
valgus on the right.  The findings listed on the radiology 
report do not show that the Veteran has what could even 
liberally be construed as equivalent to a moderately severe 
foot injury on either side.  Hence, ratings higher than 10 
percent for each disability are not warranted.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as to ratings 
higher than 10 percent disabling.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).  

Increased ratings - extraschedular

The Board has also considered whether referral for a rating 
outside of the rating schedule is in order.  To accord 
justice in an exceptional case where the scheduler standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

As explained above, the Board has considered all applicable 
schedular criteria, even criteria that is at best only 
tangentially applicable (for example the criteria for foot 
injury).  All of the symptoms reported by the Veteran fall 
into the criteria discussed above.  There is no evidence that 
the Veteran's service connected injuries and diseases result 
in symptoms not contemplated by the schedule or result in a 
level of disability not accounted for by the schedule.  Thus, 
analysis of this case under the first step specified in Thun 
indicates that referral for extraschedular consideration is 
not warranted; the Board need go no further in the analysis.  
As a matter of completeness the Board notes that even if 
there were symptoms or a level of disability not accounted 
for by the schedule, there have been no "related factors" 
such as repeated hospitalization or anything like marked 
interference with employment, or any similar such factors, 
associated with the Veteran's service connected disabilities.  
Referral is not indicated in this case.  The evidence is not 
so close as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in January 2006, December 2006, 
and February 2008.  In the January 2006 letter the RO 
addressed the Veteran's claims for hemorrhoids, fibromyalgia, 
and scars.  In the December 2006 letter, the RO addressed the 
Veteran's claims regarding her toe disabilities.  In the 
February 2008 letter the AMC addressed the Veteran's claims 
with regard to fibromyalgia, hemorrhoids, GERD, scars, and 
toe disabilities.  As to each of the claims, notice informed 
the Veteran of the evidence needed to substantiate the claims 
and of the Veteran's and VA's respective duties in obtaining 
evidence.  The February 2008 letter also informed the Veteran 
how VA assigns disability ratings and effective dates.  

Not all of this notice was provided prior to the initial 
adjudications by the RO.  However, in May 2009 the RO 
readjudicated the issues involving GERD, disabilities of the 
Veterans toes, and fibromyalgia.  In April 2009 the RO again 
adjudicated the claim with regard to hemorrhoids and scars.  
As the Veteran has had a meaningful opportunity to 
participate in the processing of her claims since content 
compliant notice was provided, and as her claims have all 
since been readjudicated, the timing errors have been cured.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  Therefore no prejudice has resulted to the 
Veteran because of such errors.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (explaining prejudicial error in the 
context of VCAA notice).  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service, VA, and other pertinent 
treatment records are associated with the claims file.  VA 
has afforded the Veteran adequate examinations with regard to 
all disabilities which are the subject of adjudication of the 
Veteran's appeal in the instant decision.  The Veteran was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for fibromyalgia is granted.  

An effective date of September 1, 2004 is granted for a 10 
percent disability rating for scars resulting from treatment 
for service connected breast cancer, status post bilateral 
mastectomy with implants, subject to the laws and regulations 
governing the payment of monetary benefits.  

A 20 percent disability rating, but no higher, is granted for 
painful scars of the Veteran's torso and right arm for the 
period from October 23, 2008, forward, subject to the laws 
and regulations governing the payment of monetary benefits.  

A 10 percent disability rating, but no higher, is granted for 
GERD, subject to the laws and regulations governing the 
payment of monetary benefits.  

A 10 percent disability rating, but no higher, is granted for 
bunion of the left big toe, with hallux valgus from April 6, 
2007 forward, subject to the laws and regulations governing 
the payment of monetary benefits.  

A 10 percent disability rating, but no higher, is granted for 
bunion of the right big toe, with hallux valgus from April 6, 
2007 forward, subject to the laws and regulations governing 
the payment of monetary benefits.  

The appeal is denied as to a higher rating or ratings for the 
Veteran's hemorrhoids.  


REMAND

In July 2008, VA afforded the Veteran a VA examination with 
regard to her claimed temporomandibular joint dysfunction in 
July 2008.  The examiner provided findings and stated that 
the Veteran subjectively had temporomandibular joint 
dysfunction but that he could not validate the condition.  
Significantly, the examiner stated that the Veteran should be 
referred to a temporomandibular joint specialist.  

This last statement by the examiner indicates to the Board 
that VA has not fulfilled its duty to assist the Veteran by 
affording her an adequate examination as to her claimed 
temporomandibular joint dysfunction.  A reasonable reading of 
that sentence in the context of the report is that the 
examiner did not have the expertise to reliably determine 
whether the Veteran suffered from temporomandibular joint 
dysfunction.  The record therefor does not contain sufficient 
evidence for the Board to determine whether service 
connection is warranted for temporomandibular joint 
dysfunction.  Hence, on remand VA must provide an examination 
of the Veteran by a medical professional who specializes in 
the diagnosis of temporomandibular joint dysfunction.  

In the June 2008 examination report the examiner stated that 
clinical notes from the Jacksonville, Florida Naval Hospital 
had been faxed to the office and indicated that she was 
treated for chronic sinusitis in January 2008 and that a CT 
scan had been ordered.  He stated that the results of the CT 
scan were not included in the faxed material.  

The Board has reviewed those records.  The stated reason for 
the CT scan was to document the presence of polyps.  The 
Board cannot determine from the record if the scan was 
carried out, but there is enough information here to 
reasonably raise the issue of whether there is some 
outstanding evidence probative of the rating to be assigned 
for the Veteran's rhinitis/sinusitis disability.  

Moreover, in the June 2008 report the examiner stated that 
examination of the superior and inferior turbinates for 
polyps was not possible.  He did not explain why this was not 
possible.  This cannot be considered an adequate examination 
absent some compelling explanation as to why the Veteran 
could not be examined for nasal polyps; the presence or 
absence of which is determinative of whether a higher rating 
is warranted under applicable criteria.  

Hence, on Remand, VA must avail itself to the Veteran to 
assist her in obtaining results of any relevant CT study as 
indicated above.  Similarly, the Veteran must be scheduled 
for another VA examination to determine if she has nasal 
polyps.  If examination of relevant structures for polyps is 
not possible, the examiner must explain why it is not 
possible, including why diagnostic tests could not be ordered 
to detect whether any polyps are present.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and her 
representative a letter informing them 
that clinical records sent to VA from the 
Jacksonville Florida Naval Hospital 
indicated that a CT (to determine if 
polyps were present) had been at least 
suggested in January 2008 but the records 
received by VA from the Naval Hospital did 
not include a CT report.  Inform her that 
she may either submit the report herself 
or request VA assistance in obtaining any 
such report.  If no CT was ever done, she 
should so indicate.   


2.  After allowing an appropriate period 
of time for the Veteran to respond to the 
above, and obtaining any outstanding 
available records related to her 
sinusitis/rhinitis disability, ensure that 
the Veteran is afforded an opportunity for 
a VA examination to determine the extent 
of disability resulting from her 
sinusitis/rhinitis.  The claims file must 
be provided to the examiner, the examiner 
must review the claims file in conjunction 
with the examination, and the examiner 
must annotate his or her report as to 
whether the claims file was reviewed.  

All diagnostic tests necessary to 
determine the extent of disability due to 
sinusitis/rhinitis must be completed 
unless there is a compelling reason 
indicating otherwise.  If the examiner 
finds it impossible to completely examine 
the Veteran for nasal polyps he or she 
must explain.  

3.  Afford the Veteran an examination by a 
medical professional who specializes in 
the diagnosis of temporomandibular joint 
dysfunction (if possible).  The claims 
file must be provided to the examiner, the 
examiner must review the claims file in 
conjunction with the examination, and the 
examiner must annotate his or her report 
as to whether the claims file was 
reviewed.  The examiner is asked to 
address the following:  

(a)  State whether the Veteran has 
temporomandibular joint dysfunction.  

(b)  If the Veteran does have 
temporomandibular joint dysfunction, 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
temporomandibular joint dysfunction had 
onset during active service from August 
1984 to August 2004 or was caused by the 
Veteran's active service.  

3.  Then, readjudicate the issues that are 
the subject of this remand.  If any 
benefit sought is not granted in full, 
provide the Veteran and her representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


